                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MARK SHAFFER, ET AL.,                           §
                                                §
                  Plaintiffs,                   §                SA-16-CV-01193-FB
                                                §
vs.                                             §
                                                §
PERRY’S RESTAURANTS, LTD., F/K/A                §
LEASING ENTERPRISES, LTD.;                      §
                                                §
                  Defendant.                    §
                                                §
                                                §


                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiffs’ Motion for Reconsideration

[#124]. The record reflects that on April 24, 2019, the District Court issued a final judgment in

this case in favor of Defendant and dismissed all of Plaintiffs’ claims with prejudice [#123].

Plaintiffs thereafter filed the motion for reconsideration that is the subject of this report and

recommendation. The District Court re-referred this case to the undersigned on May 21, 2019

for disposition of all post-judgment matters, including the motion for reconsideration [#129].

The undersigned has authority to enter this recommendation pursuant to 28 U.S.C. §

636(b)(1)(B).

       By their motion, Plaintiffs ask the Court to reconsider two Orders: (1) the Court’s

February 12, 2019 Interlocutory Order Accepting the Report and Recommendation of the United

States Magistrate Judge [#118], which granted Defendant’s Motion for Partial Summary

Judgment on the Issue of of Willfulness and dismissed with prejudice all of Plaintiffs’ FLSA


                                               1
claims as to Defendaat’s tip-fee policy; and (2) the Court’s April 24, 2019 Order Accepting

Report and Recommendation of the United States Magistrate Judge [#122], which granted

Defendant’s Motion for Partial Summary Judgment and dismissed with prejudice Plaintiffs’

remaining claims pertaining to the 20% rule. In reviewing the motion for reconsideration, the

Court has also considered Defendant’s response [#127] and Plaintiffs’ reply [#128]. For the

reasons set forth below, it is recommended that Plaintiffs’ motion be DENIED.

                                           I. Analysis

       Plaintiffs’ motion for reconsideration should be denied. The Federal Rules of Civil

Procedure do not specifically provide for motions for reconsideration.         Such motions are

therefore generally analyzed under the standards for a motion to alter or amend a judgment under

Rule 59(e) or a motion for relief from a judgment or order under Rule 60(b). See Hamilton

Plaintiffs v. Williams Plaintiffs, 147 F.3d 367, 371 n.10 (5th Cir. 1998).         A motion for

reconsideration under Rule 59(e) “must be filed no later than 28 days after the entry of the

judgment.” Fed. R. Civ. P. 59(b). Otherwise, the motion falls under Rule 60. Fed. R. Civ. P.

60(c) (“A motion under Rule 60(b) must be made within a reasonable time—and . . . no more

than a year after the entry of the judgment or order or the date of the proceeding.”). Because

Plaintiffs timely filed their motion within 28 days of the District Court’s final judgment, their

motion is governed by Rule 59(e).

       “A Rule 59(e) motion ‘calls into question the correctness of a judgment.’” Templet v.

HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004) (quoting In re Transtexas Gas Corp., 303

F.3d 571, 581 (5th Cir. 2002)). Rule 59(e) reconsideration does not serve as a “vehicle for

rehashing evidence, legal theories, or arguments that could have been offered or raised before the

entry of judgment.” Id. at 479 (citing Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.



                                                2
1990)). Nor can a Rule 59(e) motion be used to argue a case under a new legal theory. Ross v.

Marshall, 426 F.3d 745, 763 (5th Cir. 2005). Rather, a motion under Rule 59(e) must “clearly

establish either a manifest error of law or fact or must present newly discovered evidence.” Id.

(citing Simon, 891 F.2d at 1159). In considering a motion for reconsideration, a court “must

strike the proper balance between two competing imperatives: (1) finality, and (2) the need to

render just decisions on the basis of all the facts.” Edward H. Bohlin Co. v. Banning Co., 6 F.3d

350, 355 (5th Cir. 1993). While a district court has “considerable discretion” to grant or deny a

motion under Rule 59(e), see id., the Fifth Circuit cautions that reconsideration under Rule 59(e)

is “an extraordinary remedy that should be used sparingly.” Templet, 367 F.3d at 479.

         Plaintiffs argue that the Court erred in granting Defendant’s two motions for summary

judgment and dismissing Plaintiffs’ tip-fee and 20% claims with prejudice.            In doing so,

Plaintiffs do not direct the Court to any newly discovered evidence or intervening binding

authority. Nor have Plaintiffs “clearly establish[ed] either a manifest error of law or fact” in the

undersigned’s report and recommendations or the District Court’s orders at issue. See Ross, 426

F.3d at 763. Rather, Plaintiffs are simply making arguments that were in fact made or should

have been made at an earlier juncture in this case. Rule 59(e) motions are not to be used for this

purpose. Templet, 367 F.3d at 479.

         As to Plaintiffs’ 20% claims, Plaintiffs argue that the Court should reverse its

interpretation of the 20% rule and follow a recent opinion issued by a court in the Western

District of Missouri. See Cope v. Let’s Eat Out, Inc., 354 F.Supp.3d 976 (W.D. Mo. 2019). The

Court should decline to entertain this argument. This Missouri decision is not binding on this

Court.     Moreover, as previously noted in the undersigned’s April 3, 2019 report and

recommendation [#120], Plaintiffs failed to file a response to Defendant’s motion for summary



                                                 3
judgment as to their 20% claims. Nor did Plaintiffs file any objections to the report and

recommendation in an attempt to save these claims before the District Court entered its final

judgment. Plaintiffs are fully aware of their obligation to file such documents under this Court’s

Local Rules, the Federal Rules of Civil Procedure, and the United States Code, yet failed to do

so. See Loc. R. CV-7(e); Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1). The arguments that were

available to the prevailing plaintiffs in the Cope case were available to Plaintiffs at the time they

decided not to file either a response in opposition to the motion or objections to the

undersigned’s report and recommendation. They just chose not to make them. The Court should

decline to consider Plaintiffs’ belated arguments now.

       As to Plaintiffs’ tip-fee policy claims, Plaintiffs contend that the evidence demonstrates

that Defendant continued to enact its illegal tip-fee policy for two months after knowing it was

illegal based on orders issued in related cases such that the Court should have found a genuine

issue of material fact on Defendant’s willfulness. The undersigned was not persuaded by this

argument when it was advanced by Plaintiffs in response to Defendant’s motion for summary

judgment as to Plaintiffs’ tip-fee policy claims, and the Court should not reconsider this

argument now. See Report and Recommendation [#102] at 7 (“Plaintiffs merely rehash the same

arguments their Houston and Austin counterparts made before, while attempting to argue that

this lawsuit is distinguishable because the relevant time period extends to October 2014, and

during this later time period Perry’s had a reason to know its conduct violated the FLSA.”).

Because Plaintiffs have not directed the Court to any new evidence, binding authority, or

manifest error of law or fact, the Court should decline to exercise the “extraordinary remedy” of

reconsideration. See Templet, 367 F.3d at 479.




                                                 4
                              II. Conclusion and Recommendation

       Having considered Plaintiffs’ motion, the response and reply thereto, and the governing

standard for motions for reconsideration, the undersigned recommends that Plaintiffs’ Motion for

Reconsideration [#124] be DENIED.

       Because all matters for which the above-entitled and numbered case were referred to the

Magistrate Judge have been considered and acted upon, it is hereby ORDERED that the above-

entitled and numbered case is RETURNED to the District Court for all purposes.

             III. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds



                                                  5
of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 5th day of June, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               6
